Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Upon review and consideration of the claim limitations dated 10/14/2021 and after updating the examiner’s search, the examiner finds the applicant’s arguments persuasive. In the most recent office action dated 07/26/2021, the examiner indicated on the PTO-326 Summary form that claims 1-34 and 50 are allowed and pending claims 35-49 and 51-63 are rejected.  In response, the applicant cancelled claims 35-63 altogether as illustrated in the claims dated 10/14/2021.  As a result, claims 1-34 are allowed and the Notice of Allowability will be issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674